Case 1:19-cr-00373-PGG Document 67 Filed 10/10/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against- ORDER
MICHAEL AVENATTI, 19 Cr, 373 (PGG)
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that trial in this action, previously scheduled to
begin on November 12, 2019, is adjourned to January 21, 2020 at 9:30 a.m. in
Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,
New York, New York. Pretrial submissions — motions in limine, proposed voir dire, and
requests to charge — are now due on December 6, 2019. Any responsive papers are due
on December 20, 2019.

It is further ORDERED that, upon application of the defendant, by and
through his counsel, and with the consent of the Government, the time between
November 12, 2019 and January 21, 2020 is excluded under the Speedy Trial Act, Title
18, United States Code, Section 3161(h)(7)(A). The Court finds that the granting of such
a continuance serves the ends of justice and outweighs the best interests of the public and
the defendant in a speedy trial, because it will aliow the defendant time to prepare and
file additional motions, and will afford both parties additional time to prepare for trial.

Dated: New York, New York

October 9, 2019
SO ORDE . py
On I, r

 

Paul G. Gardephe
United States District Judge

 
